                                             1   KATHLEEN A. HERDELL (SBN 142836)
                                                 LAW OFFICES OF KATHLEEN A. HERDELL
                                             2   340 McCormick Street, Suite C
                                             3   St. Helena, CA 94574
                                                 Telephone: (707) 963-3800
                                             4   Facsimile: (707) 963-2622
                                                 Email:       kathleen@herdell.com
                                             5
                                                 Attorneys for Plaintiff
                                             6   CHAD LITTLE
                                             7   SONIA MARTIN (SBN 191148)
                                                 MENGMENG ZHANG (SBN 280411)
                                             8   DENTONS US LLP
                                                 One Market Plaza, Spear Tower, 24th Floor
                                             9   San Francisco, CA 94105
                                                 Telephone: (415) 267-4000
                                            10   Facsimile: (415) 267-4198
                                                 E-mail:     sonia.martin@dentons.com
                                            11               mengmeng.zhang@dentons.com
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            12   Attorneys for Defendant
                                                 AMCO INSURANCE COMPANY
       SAN FRANCISCO, CA 94105




                                            13
           DENTONS US LLP


             (415) 267-4000




                                            14                                UNITED STATES DISTRICT COURT
                                            15                               EASTERN DISTRICT OF CALIFORNIA
                                            16                                      SACRAMENTO DIVISION
                                            17   CHAD LITTLE,                                          Case No. 2:17-cv-00975-KJM-KJN
                                            18                Plaintiff,                               STIPULATION AND ORDER
                                                                                                       REQUESTING SETTLEMENT
                                            19        vs.                                              CONFERENCE AND REGARDING
                                                                                                       REMAINING PRETRIAL DEADLINES
                                            20   AMCO INSURANCE COMPANY, AND
                                                 DOES 1-20, inclusive,                                 Date: May 5, 2020
                                            21                                                         Time: 9:00 a.m.
                                                              Defendants.                              Judge: Magistrate Judge Kendall J. Newman
                                            22

                                            23

                                            24          Plaintiff Chad Little and Defendant AMCO Insurance Company, by and through their
                                            25   attorneys of record, hereby stipulate and agree as follows and respectfully request that the Court
                                            26   approve and give effect to their stipulation:
                                            27
                                                                                                 -1-
                                            28   Case No. 2:17-cv-00975-KJM-KJN                             STIPULATION AND ORDER REQUESTING
                                                                                                            SETTLEMENT CONFERENCE AND REGARDING
                                                                                                            REMAINING PRETRIAL DEADLINES
                                             1          WHEREAS, the parties request that the Settlement Conference be calendared and held
                                             2   before Magistrate Judge Kendall J. Newman on May 5, 2020, at 9:00 a.m.;
                                             3          WHEREAS, the requested date has been cleared with Judge Newman’s chambers;
                                             4          WHEREAS, the parties will concurrently file waivers of disqualification of settlement
                                             5   judge so that Judge Newman may conduct the Settlement Conference in this case;
                                             6          WHEREAS, plaintiff Chad Little has been in the process of rebuilding his home and has
                                             7   not yet made a settlement demand because he is continuing to work on estimating what it will
                                             8   cost to complete the construction process;
                                             9          WHEREAS, the parties wish to explore settlement through the Settlement Conference
                                            10   without incurring litigation costs associated with a summary judgment motion that may be
                                            11   unnecessary;
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            12          WHEREAS, the parties wish to continue the dispositive pretrial motion hearing cut-off
       SAN FRANCISCO, CA 94105




                                            13   deadline by approximately six weeks following the Settlement Conference to allow a reasonable
           DENTONS US LLP


             (415) 267-4000




                                            14   period for the parties to further explore resolution of the case;
                                            15          IT IS HEREBY STIPULATED AND AGREED THAT the Settlement Conference will
                                            16   be calendared and held before Magistrate Judge Kendall J. Newman on May 5, 2020, at 9:00
                                            17   a.m.
                                            18          IT IS FURTHER HEREBY STIPULATED AND AGREED THAT the dispositive
                                            19   pretrial motion hearing cut-off should be continued from April 30, 2020 to July 21, 2020.
                                            20          IT IS SO STIPULATED.
                                            21
                                                                                                 Respectfully submitted,
                                            22    Dated: March 6, 2020                            LAW OFFICES OF KATHLEEN A. HERDELL
                                            23

                                            24
                                                                                                  By /s/ Kathleen A. Herdell
                                            25                                                           KATHLEEN A. HERDELL
                                                                                                  Attorneys for Plaintiff CHAD LITTLE
                                            26

                                            27
                                                                                                 -2-
                                            28   Case No. 2:17-cv-00975-KJM-KJN                               STIPULATION AND ORDER REQUESTING
                                                                                                              SETTLEMENT CONFERENCE AND REGARDING
                                                                                                              REMAINING PRETRIAL DEADLINES
                                                  Dated: March 6, 2020                          DENTONS US LLP
                                             1

                                             2

                                             3                                                  By            /s/ Sonia Martin
                                                                                                            SONIA MARTIN
                                             4                                                  Attorneys for Defendant
                                                                                                AMCO INSURANCE COMPANY
                                             5

                                             6
                                                                                    FILER’S ATTESTATION:
                                             7
                                                        Pursuant to Local Rule 5-1(i)(3) regarding signatures, I attest under penalty of perjury that
                                             8
                                                 the concurrence in the filing of this document has been obtained from its signatories.
                                             9

                                            10
                                                 Dated: March 6, 2020                         By            /s/ Sonia Martin
                                            11                                                               SONIA MARTIN
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            12
       SAN FRANCISCO, CA 94105




                                            13
           DENTONS US LLP


             (415) 267-4000




                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27
                                                                                               -3-
                                            28   Case No. 2:17-cv-00975-KJM-KJN                            STIPULATION AND ORDER REQUESTING
                                                                                                           SETTLEMENT CONFERENCE AND REGARDING
                                                                                                           REMAINING PRETRIAL DEADLINES
                                             1                                                ORDER
                                             2           Pursuant to the parties’ stipulation, and good cause appearing therefore, IT IS HEREBY
                                             3   ORDERED as follows:
                                             4           A Settlement Conference will be calendared and held on May 5, 2020, at 9:00 a.m., before
                                             5   Magistrate Judge Kendall J. Newman.
                                             6           The dispositive pretrial motion hearing cut-off is continued from April 30, 2020 to July 21,
                                             7   2020.
                                             8           IT IS SO ORDERED.
                                             9   Dated: March 13, 2020.

                                            10

                                            11
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            12
       SAN FRANCISCO, CA 94105




                                            13
           DENTONS US LLP


             (415) 267-4000




                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27
                                                                                                 -4-
                                            28    Case No. 2:17-cv-00975-KJM-KJN                              STIPULATION AND ORDER REQUESTING
                                                                                                              SETTLEMENT CONFERENCE AND REGARDING
                                                                                                              REMAINING PRETRIAL DEADLINES
